Citation Nr: 1014780	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-32 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for arthritis of the 
right knee, claimed as arthritis of the leg. 

3.  Entitlement to service connection for arthritis of the 
left knee, claimed as arthritis of the leg, to include as 
secondary to back and right knee conditions. 

4.  Entitlement to service connection for bilateral ankle 
arthritis, to include as secondary to back and right knee 
conditions.

5.  Entitlement to service connection for an abdominal 
hernia, to include as secondary to back and right knee 
conditions.

6.  Entitlement to service connection for blood clots in the 
legs.

7.  Entitlement to service connection for cellulitis of the 
legs.

REPRESENTATION

Appellant represented by:	Vermont Office of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, S.K.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  January 1971 to 
August 1979.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, for the White River Junction, Vermont, 
RO, which denied the benefits sought on appeal.

The Board notes that the Veteran, together with her sister as 
a witness, appeared for her videoconference hearing in 
January 2010, but that her representative from the Vermont 
Office of Veterans Affairs was not present due to illness; 
the Veteran elected to hold the hearing without the presence 
of her representative.  A transcript of this hearing is in 
the Veteran's claims folder.

In February 2010, the Board received a written request by the 
Vermont Office of Veterans Affairs to reschedule the hearing 
on the basis that the Veteran's representative was 
incapacitated due to illness on the day of the hearing and 
unable to provide proper representation to the Veteran, 
together with a written argument on behalf of the Veteran.  
The record indicates that this material was faxed to the RO 
within one week after the scheduled hearing and was received 
by the Board in February 2010.  The record also contains 
another copy of this material that was mailed directly to the 
Board by the Vermont Office of Veterans Affairs in 
February 2010.

The Board notes that 38 C.F.R. § 20.704(c) provides that 
requests for a change in the hearing date may be made at any 
time up to two weeks prior to the scheduled hearing date if 
good cause is shown.  Also, 38 C.F.R. § 20.704(d) provides a 
procedure to follow when the appellant fails to appear for 
the scheduled hearing, or when the representative fails to 
appear when a hearing only for oral argument by a 
representative has been authorized, which is not the case 
here.  The appellant appeared for the hearing, together with 
a witness, and the hearing was not scheduled solely for the 
purpose of receiving argument by the representative, who was 
absent.

In this case, the Veteran elected to proceed with her hearing 
without her representative, and she and her witness 
testified.  The transcript is of record, and her 
representative provided written argument after the hearing.  
There is no indication the Veteran was prejudiced by 
providing testimony without her authorized representative.  
Consequently, the Board finds that all hearing requests of 
record have been satisfied.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A back condition, including degenerative disc disease 
(DDD), was not incurred during the Veteran's period of active 
military service nor did it manifest within the year 
following separation from said service.

3.  A right knee condition, including arthritis, was not 
incurred during the Veteran's period of active military 
service nor did not manifest within the year following 
separation from said service.  

4.  A left knee condition, including arthritis, was not 
incurred during the Veteran's period of active military 
service, it did not manifest within the year following 
separation from said service, and is not proximately due to 
or the result of a service connected condition.

5.  A bilateral ankle condition was not incurred during the 
Veteran's period of active military service, it did not 
manifest within the year following separation from said 
service, and is not proximately due to or the result of a 
service connected condition.

6.  An abdominal hernia was not incurred during the Veteran's 
period of active military service nor is it proximately due 
to or the result of a service connected condition.

7.  Blood clots in the legs were not incurred during the 
Veteran's period of active military service. 

8.  Cellulitis was not incurred during the Veteran's period 
of active military service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a back condition have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for a right knee condition, claimed as arthritis of the leg, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The criteria for the establishment of service connection 
for a left knee condition, claimed as arthritis of the leg, 
to include as secondary to back and right knee conditions, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310  (2009).

4.  The criteria for the establishment of service connection 
for a bilateral ankle condition, to include as secondary to 
back and right knee conditions, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310  (2009).

5.  The criteria for the establishment of service connection 
for an abdominal hernia, to include as secondary to back and 
right knee conditions, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310  (2009).

6.  The criteria for the establishment of service connection 
for blood clots in the legs have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310  (2009).

7.  The criteria for the establishment of service connection 
for cellulitis, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and  arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  



A.  Back Condition 

The Veteran contends that she is entitled to service 
connection for a back condition.  Specifically, she contends 
that her current degenerative disc disease (DDD) is the 
result of a filing cabinet falling on her during service.   

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a back 
condition is not warranted.  In this regard, while the 
Veteran's service treatment records show that a filing 
cabinet fell on her in February 1972, there were no 
complaints referable to the Veteran's back.  The entry shows 
the Veteran reported that the cabinet fell on her chest and 
right knee.  Radiographic reports of those areas were 
negative and the provider indicated there was no real 
pathology seen.  There were no further complaints in service 
with regard to this incident.  In December 1976, the Veteran 
complained of low back pain, but there was no known trauma or 
strenuous activity reported.  A back condition was not 
diagnosed.  The remainder of the Veteran's service treatment 
records, including the June 1979 separation examination, was 
devoid of complaints, treatment or diagnoses of a back 
condition.

The mere fact that the Veteran complained of low back pain in 
service is not enough to establish that a chronic condition 
manifested during service.  See 38 C.F.R. § 3.303(b).  Post-
service, the first complaints of back pain are contained in 
records from Dr. KG dated in November 1996.  The Veteran 
reported a history of herniated discs and radiculopathy, but 
this was not objectively confirmed.  The Veteran was simply 
diagnosed with low back pain.  An entry from Stringfellow 
Memorial Hospital dated in February 2004 shows the Veteran 
reported that she had been hit in the upper back at work the 
prior evening.  No diagnosis or objective findings were 
rendered.

The first objective evidence of DDD of L3-4 and L5-S1 is 
found upon magnetic resonance imaging (MRI) studies in April 
2007.  This is clearly outside the one-year presumptive 
period for arthritis.  See 38 C.F.R. §§ 3.307, 3.309.

Despite evidence of DDD of the lumbar spine, there is no 
evidence of record to substantiate the critical second and 
third components of the Hickson inquiry, as enumerated above.  
First, there is a 17-year evidentiary gap in this case 
between the end of the Veteran's period of active service and 
the earliest complaints of low back pain in 1996.  With 
respect to the findings of DDD, there is 28-year evidentiary 
gap.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove a continuity of back symptomatology, as well as the 
claim that a back condition, including DDD, is the result of 
a filing cabinet falling on the Veteran in service which in 
turn resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of DDD of the lumbar 
spine between the period of active military service and the 
diagnosis in 2007 is itself evidence which tends to show that 
a back condition did not have its onset in service or for 
many years thereafter.

Further, there is no probative medical evidence of record 
that the currently diagnosed DDD of the lumbar spine is 
related to an incident of the Veteran's military service.  In 
a February 2009 letter, Dr. MJC indicated that it was 
possible the Veteran's DDD resulted from the initial injury 
in service (the file cabinet falling).  In contrast, the June 
2009 VA examiner, after reviewing the medical evidence of 
record and performing physical examination of the Veteran 
opined that it was less likely as not (less than 50/50 
probability) that the current condition was the result of 
complaints of back pain or the filing cabinet falling on the 
Veteran's chest in service.  The examiner reasoned that there 
was no objective evidence of any back condition following the 
filing cabinet incident of 1972 or at any time during 
service, before or after treatment for back strain in 1976.  
The examiner further indicated there was no objective 
evidence of any back condition after service until nearly 20 
years after separation from service.  Finally, the examiner 
reviewed the opinion of Dr. MJC and noted the opinion lacked 
medical authority as it was based on the Veteran's reported 
history and cited to no objective evidence regarding the 
nature or severity of the injury of February 1972, which was 
silent for any back injury and no pathology was found. 

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the Veteran's current back 
condition (DDD of the lumbar spine) is the result of an 
incident of military service.  In this regard, the Board 
finds that with respect to the evidence presented, greater 
weight is to be accorded to the findings of the June 2009 VA 
examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board, in looking at the findings of the June 2009 VA 
examination, notes that the examiner took a complete history 
from the Veteran and reviewed the service and post-service 
medical treatment records in detail.  The examiner, in 
reaching an opinion, considered the Veteran's past medical 
history and current complaints, as well as the objective 
results from the physical examination and radiographic 
studies.  The examiner further indicated, as outlined earlier 
in the decision, that the opinion of Dr. MJC was considered.  
The Board is of the opinion that the VA examiner who 
performed the June 2009 examination reached the conclusion 
that the Veteran's current back condition was not due to 
complaints of back pain in service or the result of the 
filing cabinet incident based on a complete and thorough 
review of the medical evidence of record and objective 
findings.

In contrast, the Board finds that Dr. MJC's statements 
contained in the February 2009 letter are equivocal at best.  
The Board finds that the conclusions do not appear to be 
supported by objective medical evidence.  The Board bases its 
conclusion on the lack of reference to a review of the 
Veteran's medical records, including the service treatment 
records, which, had they been reviewed, were completely 
silent for a back injury when the file cabinet fell on the 
Veteran.  The Board also calls attention to Dr. MJC's own 
clinical notes dated in May 2007 and June 2007 that the 
Veteran's chronic, exogenous, morbid obesity caused secondary 
lumbar spine DDD.  

Moreover, while the Board notes that Dr. MJC stated that the 
Veteran had been a patient since 2006, the Board finds that 
the opinion contained therein is too speculative.  In this 
regard, the Board calls attention to the doctor's own 
statement that it was "possible" that the Veteran's MRI 
findings of DDD and facet arthropathy "could have" resulted 
from her initial injury.  As Dr. MJC's opinion regarding an 
etiology of the Veteran's back condition symptoms is too 
speculative, it is not probative of the matter on appeal.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Thus, based on the aforementioned, the Board has afforded 
more weight to the opinion of the VA examiner who performed 
the June 2009 VA examination, and finds that the clinical 
evidence of record does not support a finding of service 
connection.

In sum, a chronic back condition was not shown during the 
Veteran's active military service or the year following her 
discharge from service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  There is no competent medical evidence of record that 
the currently diagnosed DDD of the lumbar spine is related to 
an incident of the Veteran's military service. 

The Board is cognizant that the Veteran maintains that she 
has had a chronic back problem since service, and that the 
Veteran is competent to report her symptoms like pain.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board can not give great weight and credibility 
to the Veteran's account in light of the evidence that a 
chronic back condition was not shown in service and DDD of 
the lumbar spine was not diagnosed until 28 years after her 
separation from such.  Finally, the current back condition 
has been shown to be unrelated to the Veteran's service.    

While the Veteran contends that a back condition has been 
present since her period of active military service and 
related thereto, her statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  The preponderance of the evidence is 
against the claim for service connection and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   
 
B.  Right Knee Condition

The Veteran contends that she is entitled to service 
connection for a right knee condition.   Specifically, she 
contends that her current right knee arthritis is the result 
of a filing cabinet falling on her during service.   

The Board first notes the Veteran's November 1970 enlistment 
examination indicated the Veteran sustained a right knee 
injury in July 1970.  Her complaints were right knee pain and 
occasional leg cramps; however, the corresponding physical 
examination was negative for any right knee disability.  The 
provider noted the Veteran walked with a limp favoring the 
right knee, but the shoes were too tight and she walked OK 
without them.  The Board does not find that this gives rise 
to clear and unmistakable evidence of a pre-existing right 
knee condition and will consider the Veteran's claim on a 
direct causation basis.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1153.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a right 
knee condition is not warranted.  In this regard, while the 
Veteran's service treatment records show that a filing 
cabinet fell on her chest and right knee in February 1972, 
radiographic reports of those areas were negative.  Moreover, 
the provider indicated there was no real pathology seen.  
There were no further complaints in service with regard to 
this incident.  The remainder of the Veteran's service 
treatment records, including the June 1979 separation 
examination, was devoid of complaints, treatment or diagnoses 
of a right knee condition.

The mere fact that a filing cabinet fell on the Veteran's 
right knee in service is not enough to establish that a 
chronic condition manifested during service.  See 38 C.F.R. 
§ 3.303(b).  Post-service, the first complaints of knee pain 
are contained in records from Dr. CHM dated in March 2004.  
At that time, the provider noted the Veteran weighed over 350 
pounds.  In September 2004, Dr. CHM indicated the Veteran had 
right knee arthritis, which is clearly outside the one-year 
presumptive period for arthritis.  See  38 C.F.R. §§ 3.307, 
3.309.  The Board notes that arthritis was not objectively 
demonstrated by x-ray study until VA examination in 2007.

Regardless of whether there is evidence of right knee 
arthritis, there is no evidence of record to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated above.  First, there is a 25-year evidentiary 
gap between the end of the Veteran's period of active service 
and the earliest findings of right knee arthritis.  The Board 
notes this absence of evidence because it constitutes 
negative evidence against the claim as it tends to disprove 
any continuity of symptomatology and that a chronic right 
knee condition was the result of military service 25 years 
earlier (discharge 1979).  See Forshey, 12 Vet. App. at 74.  


Further, there is no probative medical evidence of record 
that the currently diagnosed right knee arthritis is related 
to an incident of the Veteran's military service.  Upon VA 
examination in February 2007, after reviewing the medical 
evidence of record and performing physical examination of the 
Veteran, the examiner opined that it was less likely as not 
(less than 50/50 probability) that the current condition was 
caused by or a result of complaints of leg and right knee 
pain made in service.  The examiner reasoned that examination 
of the Veteran after the filing cabinet incident revealed no 
real pathology and x-rays were negative.  Thereafter, the 
examiner indicated there was no evidence of degenerative 
joint disease (DJD) until 2004.  

In June 2009, the Veteran was afforded an additional VA 
examination. The examiner reiterated her February 2007 
opinion.  The examiner specifically reasoned that the right 
knee condition was not related to an incident of service as 
there was no objective evidence of any right knee condition 
during service after the induction physical of November 1970 
nor at any time thereafter until March 2004.  

The Board notes that, in a February 2009 letter, Dr. MJC 
indicated that it was at least as likely as not that the 
Veteran's knee condition was secondary to her original back 
injury in service.  As service connection has been denied in 
the instant decision for a back condition, service connection 
for the right knee is not warranted on a secondary causation 
basis.  See 38 C.F.R. § 3.310.  

In sum, a chronic right knee condition was not shown during 
the Veteran's active military service or the year following 
her discharge from service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  There is no competent medical 
evidence of record that the currently diagnosed right knee 
arthritis is related to an incident of the Veteran's military 
service. 

The Board is cognizant that the Veteran maintains that she 
has had chronic right knee problems since service, and that 
the Veteran is competent to report her symptoms like pain; 
however, the Board can not give great weight and credibility 
to the Veteran's account in light of the evidence that a 
chronic right knee condition was not shown in service and DJD 
was not diagnosed until 25 years after her separation from 
such.  Finally, the current right knee condition has been 
shown to be unrelated to the Veteran's service.  See Layno, 
supra;  see also Rucker, 10 Vet. App. at 74.  

While the Veteran contends that a right knee condition has 
been present since her period of active military service and 
related thereto, her statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. 
at 494-95. The evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim for 
service connection and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.   

C.  Left Knee, Bilateral Ankles, & Abdominal Hernia

The Veteran contends that she is entitled to service 
connection for a left knee condition, a bilateral ankle 
condition, and an abdominal hernia, as the claimed conditions 
are secondary to back and right knee injuries sustained in 
service when the filing cabinet fell on her.  The Veteran's 
representative has argued with regard to the abdominal hernia 
that the back and knee injuries limited the Veteran's ability 
to exercise, which impacted directly on her weight and caused 
strain from carrying too much weight.  See January 2010 
written argument. 

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for a left knee condition, a bilateral ankle 
condition, or an abdominal hernia on a direct or a secondary 
basis.  

Turning first to direct service connection, the Board must 
note that the Veteran does not contend (nor does the evidence 
of record show) that her left knee, bilateral ankle, or 
abdominal hernia condition is directly related to some injury 
or accident during her period of active duty.  The Board 
finds it pertinent that service treatment records are wholly 
devoid of treatment or diagnoses regarding left knee, ankle, 
or abdominal hernia problems.  The Board would note that on 
her June 1979 separation examination, the Veteran reported 
leg cramps; however, the provider noted that cramps in 1973 
and 1974 were due to a lack of milk, with no current 
complaints.  The corresponding physical examination was 
negative for any of the claimed disorders.  

The first complaints pertaining to the left knee and ankles 
are contained in records from Dr. CHM dated in March 2004, 
some 25 years after separation from active military service.  
The 25 years without medical evidence of complaints or 
treatment is a fact that tends to show these conditions did 
not have their onset in service or for many years thereafter.  
See Forshey, 12 Vet. App. at 74.  The first objective 
evidence of a right ventral hernia is noted in records from 
Dr. KG dated in November 1996, some 17 years after discharge 
from service, which also tends to show this condition did not 
have its onset in service or many years thereafter.  Id.  
Moreover, the file contains no medical evidence or opinions 
that would link these conditions directly to the Veteran's 
active service.  See 38 C.F.R. § 3.303.  Direct service 
connection for these conditions is clearly not warranted.

The Board next turns to the Veteran's claims that her left 
knee, bilateral ankle, and abdominal hernia conditions are 
related to a service-connected back and right knee problem.  
As service connection has been denied in the instant case for 
back and right knee conditions, service connection is not 
warranted for the claimed conditions on a secondary causation 
basis.  See 38 C.F.R. § 3.310.  Thus, Dr. MJC's February 2009 
opinion that the Veteran's problems with her left knee and 
ankles are at least as likely as not related to her initial 
back injury in service is not probative of the matters on 
appeal.  See Hayes, 5 Vet. App. at 69-70;  see also Guerieri, 
4 Vet. App. at 470-471.

The Board is cognizant that the Veteran maintains that she 
has had left knee, bilateral ankle, and abdominal hernia 
problems since she sustained back and right knee injuries in 
service; however, the Board can not give great weight and 
credibility to the Veteran's account in light of the prior 
findings that service connection has not been established for 
back and right knee conditions.  Additionally, there has been 
an absence of evidence of any of the claimed disorders in 
service or until 17 years for the abdominal hernia and 25 
years for the left knee and ankle conditions after her 
separation from such.  See Layno, supra; see also Rucker, 10 
Vet. App. at 74.  


In sum, a left knee condition, bilateral ankle condition, or 
an abdominal hernia was not shown during the Veteran's active 
military service or the year following her discharge from 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no 
competent medical evidence of record that the currently 
diagnosed conditions are  related to an incident of the 
Veteran's military service or secondary to a service 
connected disability.  See 38 C.F.R. §§ 3.303, 3.310.

While the Veteran contends that these conditions are the 
result of back and right knee conditions, her statements do 
not constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  The preponderance of the evidence is 
against the claims for service connection and the appeals 
must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   

D.  Blood Clots

The Veteran contends that she is entitled to service 
connection for blood clots in the lower extremities.   
Specifically, she contends that the claimed condition is the 
same problem that first manifested in service.  See January 
2010 written argument. 

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for blood clots 
is not warranted.  In this regard, the Veteran's service 
treatment records do show that the Veteran was hospitalized 
for deep vein thrombosis (DVT) of the left calf in June 1973.  
She was treated with heparin and the symptoms resolved.  The 
Veteran was told not to resume her birth control pills, which 
were thought to be the cause of the DVT.  A separate entry 
dated in June 1973 noted phlebitis.  The remainder of the 
Veteran's service treatment records was devoid of complaints, 
treatment or diagnoses of blood clots.  A November 1978 entry 
indicated the Veteran was unable to take birth control pills 
secondary to phlebitis.  On her June 1979 separation 
examination, the Veteran reported leg cramps.  The provider 
noted cramps in 1973 and 1974 were due to a lack of milk, 
with no current complaints.  The corresponding physical 
examination was negative for blood clots.  

The mere fact that the Veteran had DVT and/or phlebitis in 
service is not enough to establish that a chronic blood clot 
condition of the legs manifested during service.  38 C.F.R. 
§ 3.303(b).  Post-service, the first objective evidence of 
DVT of the bilateral lower extremities is contained in 
records from Stringfellow Memorial Hospital dated in December 
2005.   

Moreover, there is no evidence of record to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated above.  First, there is a 26-year evidentiary 
gap in this case between the end of the Veteran's period of 
active service and the earliest findings of DVT.  The Board 
notes this absence of evidence because it constitutes 
negative evidence against the claim as it tends to disprove 
any continuity of symptomatology and that a chronic blood 
clot or DVT condition was the result of military service 26 
years earlier (discharge 1979).  See Forshey, 12 Vet. App. at 
74.  

Further, there is no probative medical evidence of record 
that the current condition is related to an incident of the 
Veteran's military service.  Upon VA examination in February 
2007, after reviewing the medical evidence of record and 
performing physical examination of the Veteran, the examiner 
indicated that she could not resolve the question of whether 
the Veteran's blood clots were due to or a result of 
complaints of blood clots and leg pain in service without 
resorting to mere speculation.  The examiner reasoned that 
the records showed no detail regarding diagnosis or treatment 
of DVT in either 1973 or from October 2005 to February 2006.  
The examiner further indicated there was no record of any 
work up of either congenital or acquired thrombophilia.  The 
examiner noted the Veteran had other risk factors for DVT, to 
include obesity and the use of birth control pills in 1973, 
as well as morbid obesity and multiple recent abdominal 
surgeries in 2005 to 2006, which could alone have led to DVT.  

The examiner stated that while prior DVT is a risk factor for 
DVT, there was no way of knowing whether the Veteran's morbid 
obesity and multiple abdominal surgeries would have led to 
DVT in 2005 and 2006 if she had not had the prior DVT in 
1973.  She concluded that aside from the cover sheets listing 
the diagnosis of DVT, the service condition was twice 
referred to as phlebitis in 1973 and 1978 rather than DVT, so 
even the 1973 diagnosis in service could be called into 
question.  

Records from Dr. MJC dated in May 2007 and June 2007 indicate 
that the recurrent DVT was secondary to the Veteran's morbid 
obesity.  In June 2009, the Veteran was afforded an 
additional VA examination.  After a review of the claims 
folder and physical examination of the Veteran, the examiner 
opined that DVT indicated in the treatment records and 
letters from Dr. MJC was less likely as not (less than 50/50 
probability) caused by or the result of thrombophlebitis 
during active duty.  The examiner reasoned that there was no 
objective evidence that a DVT existed at the time of 
admission in June 1973.  The examiner further indicated that 
while phlebitis was a diagnosis that could be made clinically 
by examination alone, the gold standard for identification of 
thrombus is imaging, which was not done, and further, the 
symptoms were limited to the left leg below the knee.  

The Veteran's risk factors at the time were birth control 
pills and, as reported in the record at the time, smoking, 
though she currently denied such.  The examiner also noted 
that she did not have any sequelae or recurrence of phlebitis 
after June 1973 with no evidence of a related chronic 
condition during the remainder of her service.  There was 
also no indication that she had any DVT during two 
pregnancies, deliveries, or post-partum periods of 1978 and 
1979.  The examiner concluded that the first imaging that 
confirmed DVT occurred some 25 years after the Veteran's 
separation from service, after she had become quite morbidly 
obese and had a series of multiple abdominal surgeries, both 
major risk factors for DVT.  

The Board notes that in a February 2009 letter, Dr. MJC 
indicated that it was possible that DDD of the lumbar spine 
could have resulted from the Veteran's original filing 
cabinet injury in service, which caused mobility problems 
causing her to gain a significant amount of weight.  He 
further opined this in turn contributed to a worsening of her 
arthritic findings of the knees and ankles and possibly put 
her at risk for DVTs.  

As noted above, Dr. MJC's opinion was found not to be 
probative of the matters on appeal.  See Hayes,  5 Vet. App. 
at 69-70;  see also Guerieri,  4 Vet. App. at 470-471.  The 
Board refers the Veteran to the explanation delineated 
previously in section A of the instant decision.  Moreover, 
as service connection for back and right knee conditions have 
also been denied in the instant decision, service connection 
for blood clots would also not be warranted on a secondary 
causation basis should that be the contention of the Veteran.  
See 38 C.F.R. § 3.310.    

In sum, a chronic blood clot condition of the legs was not 
shown during the Veteran's active military service.  See 
38 C.F.R. § 3.303.  There is no competent medical evidence of 
record that the currently diagnosed blood clot/DVT of the 
lower extremities is related to an incident of the Veteran's 
military service. 

The Board is cognizant that the Veteran maintains that she 
has had chronic blood clots since service, and that the 
Veteran is competent to report her symptoms; however, the 
Board can not give great weight and credibility to the 
Veteran's account in light of the evidence that a chronic 
blood clot condition was not shown in service and DVT was not 
diagnosed until 26 years after her separation from such.  
Finally, the current blood clot/DVT condition of the legs has 
been shown to be unrelated to the Veteran's service.  See 
Layno, supra; see also Rucker, 10 Vet. App. at 74.  

While the Veteran contends that a blood clot condition of the 
legs has been present since her period of active military 
service and related thereto, her statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95. The evidence is not in relative 
equipoise.  The preponderance of the evidence is against the 
claim for service connection and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   

E.  Cellulitis

The Veteran contends that she is entitled to service 
connection for cellulitis.   Specifically, she contends there 
is a suspect relationship between blood clots in service and 
cellulitis.   See January 2010 written argument. 

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for cellulitis.  In this regard, service treatment 
records are negative for complaints, treatment, or diagnoses 
of cellulitis in service.   Post-service, the first 
indication of cellulitis is in 2006.  Records from Northeast 
Alabama Regional Medical Center show that bilateral lower 
extremity cellulitis was ruled out in February 2006; however, 
bilateral leg cellulitis was indicated as a diagnosis in 
March 2006.  Thus, even after service there was some question 
as to the presence of cellulitis.

Even taking the March 2006 entry at face value, there is 
still 27 years without medical evidence of complaints or 
treatment for cellulitis, which is a fact that tends to show 
cellulitis did not have its onset in service or for many 
years thereafter.  Forshey, 12 Vet. App. at 74.  Moreover, 
the file contains no medical evidence or opinions that would 
link these conditions directly to the Veteran's active 
service.  38 C.F.R. § 3.303.  

Upon VA examination in February 2007, after review of the 
claims folder and physical examination of the Veteran, the 
examiner opined that cellulitis was not related to complaints 
of blood clots, leg pain, and right knee pain made in 
service.  Additionally, the examiner found no evidence of 
cellulitis on current examination.  Finally, the examiner 
indicated that no records were seen of a medical diagnosis or 
treatment of cellulitis.  

The Board is cognizant that the Veteran maintains that she 
has had cellulitis problems since service; however, the Board 
can not give great weight and credibility to the Veteran's 
account in light of an absence of cellulitis in service or 
until 27 years subsequent to her discharge (assuming the 
notations in 2006 were in fact a diagnosis).  See Layno, 
supra; see also Rucker, 10 Vet. App. at 74.  

In sum, cellulitis was not shown during the Veteran's active 
military service or until many years thereafter.  See 
38 C.F.R. § 3.303.  There is no competent medical evidence of 
record that cellulitis is related to an incident of the 
Veteran's military service, including treatment for 
DVT/phlebitis.  Id.  

While the Veteran contends that cellulitis is the result of 
blood clots in service, her statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  The preponderance of the evidence is against the 
claim for service connection and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in June 2006 and March 2007.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  Notice pursuant to 
the Dingess decision was included in both the June 2006 and 
the March 2007 letters.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, reports of VA examination, a lay statement, 
and the transcript from the January 2010 Board hearing.  The 
Veteran has not identified any other evidence which has not 
been obtained.

The Board notes the Veteran submitted a lay statement after 
the July 2009 statement of the case (SOC) was issued.  The 
Veteran waived initial RO adjudication of the newly submitted 
evidence and remand for preparation of a supplemental 
statement of the case (SSOC) is not necessary.  38 C.F.R. 
§ 20.1304(c).

Finally, the Board notes the Veteran's representative 
requested in January 2010 that the claims be remanded for 
qualified orthopedic and pulmonary examinations.  The Veteran 
was afforded multiple VA arteries, veins, spine, and joints 
examinations in February 2007 and June 2009.  There is no 
indication these examinations are inadequate for purposes of 
rendering a decision on the merits of the Veteran's claims.  
Therefore, no further examination is necessary.  38 U.S.C.A. 
§ 5103A.

The Board has considered, but decided against, remanding the 
claims concerning service connection for left knee, bilateral 
ankle, and abdominal hernia disability for a medical 
examination with opinion.  In so concluding, the Board notes 
that VA regulations provide that VA will assist the Veteran 
by providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met 
with regard to these claims for service connection, it is not 
necessary to obtain a medical examination or medical opinion 
to decide the claims in this case.  See 38 C.F.R. § 
3.159(c)(4)(i); Duennas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec' y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for arthritis of the right 
knee, claimed as arthritis of the leg, is denied. 

Entitlement to service connection for arthritis of the left 
knee, claimed as arthritis of the leg, to include as 
secondary to back and right knee conditions, is denied. 

Entitlement to service connection for bilateral ankle 
arthritis, to include as secondary to back and right knee 
conditions, is denied.

Entitlement to service connection for an abdominal hernia, to 
include as secondary to back and right knee conditions, is 
denied.

Entitlement to service connection for blood clots in the legs 
is denied.

Entitlement to service connection for cellulitis of the legs 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


